DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1, 15 and 18 are independent.
Response to Arguments
3.	Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument in page 15 that the combination of Pyon and Shin fails to disclose “wherein the plurality of pixels in a K-th row of the N rows and the plurality of pixels in an (N/2+K)-th row of the N rows are coupled to different data lines from among the first data lines and the second data lines, where K is an integer greater than O and less than N/2”, as recited in claim 15.
However, the examiner respectfully disagrees, Pyon clearly taught in figs 1, 2 and Paras 0032-0034, wherein the  demultiplexers 160 are coupled to the output lines O1 to Oi. The demultiplexers 160 are coupled to the data lines, it is assumed that each of the demultiplexers 160 is coupled to the two data lines. The demultiplexer 160 transmits the two data signals supplied to an output line (one of O1 to Oi) to the two data lines). 
For more explanation the claim recited “the plurality of pixels in a K-th rows and the plurality of pixels in an (N/2+K)-th row … are coupled to different data lines …”, not all the pixels should be coupled to different data lines to satisfy the claim language only a plurality of them and that it is enough for the claim language.
Applicant’s arguments with respect to claim(s) 1-6, 9-11, 13, 14, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), and further in view of Park (US 2017/0154598).
Regarding claim 1, Pyon teaches a display panel of an organic light emitting diode (OLED) display device (fig. 1) having a display region (fig. 1element 130), the display panel comprising: 
a plurality of first pixels located at an upper half of the display region (fig. 1, considering pixels located at the upper half of the display unit 130); 
a plurality of second pixels located at a lower half of the display region (fig. 1, considering pixels located at the lower half of the display unit 130); 
a plurality of first data lines extending in a first direction, and coupled to the plurality of first pixels (fig. 1 and Para 0035, wherein odd data lines D1, D3, . . . , and Dm-1 are coupled to the pixels 140 (that is, pixel circuits) positioned in odd horizontal lines); 
a plurality of second data lines extending in the first direction, disposed alternately with the plurality of first data lines along a second direction crossing the first direction, and coupled to the plurality of second pixels (fig. 1 and Para 0036, wherein even data lines D2, D4, . . . , and Dm are coupled to the pixels 140 (that is, pixel circuits) positioned in even horizontal lines); and 
a demultiplexing circuit configured to selectively couple a plurality of data channels of a data driver of the OLED display device to the plurality of first data lines or the plurality of second data lines (figs 1, 2 and Paras 0032-0034, wherein the demultiplexers 160 are coupled to the output lines O1 to Oi. The demultiplexers 160 are coupled to the data lines, it is assumed that each of the demultiplexers 160 is coupled to the two data lines. The demultiplexer 160 transmits the two data signals supplied to an output line (one of O1 to Oi) to the two data lines).
Pyon does not expressly disclose a plurality of first data lines not coupled to the plurality of the second pixels and a plurality of second data lines not coupled to the plurality of the first pixels.
However, Park discloses “a plurality of first data lines not coupled to the plurality of the second pixels and a plurality of second data lines not coupled to the plurality of the first pixels”, see fig. 1 and Paras 0038-0039.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display panel of Pyon by incorporated the teaching of Park to include a display area in which a plurality of pixels is arranged in a matrix and upper pixels connected to upper data lines and lower pixels connected to lower data lines in order to get a predictable result.
Regarding claim 2, Pyon teaches the display panel of claim 1, wherein the demultiplexing circuit is configured to respectively couple the plurality of data channels to the plurality of first data lines during a first half of a frame period, and to respectively couple the plurality of data channels to the plurality of second data lines during a second half of the frame period (fig. 2 and Paras 0034-0038).

6.	Claim(s) 3-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), in view of Park (US 2017/0154598), and further in view of Shin (US 2005/0270258).
Regarding claim 3, Pyon in view of Park teaches the display panel of claim 2 above, but Pyon in view of Park does not expressly disclose wherein the demultiplexing circuit is configured to couple the plurality of second data lines to a bias voltage line during the first half of the frame period, and to couple the plurality of first data lines to the bias voltage line during the second half of the frame period.
However, Shin disclosed “the demultiplexing circuit is configured to couple the plurality of second data lines to a bias voltage line during the first half of the frame period, and to couple the plurality of first data lines to the bias voltage line during the second half of the frame period”, figs 3, 6, 7 and Paras 0051-0068.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Pyon in view of Park by incorporated the teaching of Shin to include a demultiplexing circuit which is connected to the input data line, a pre-charging voltage (bias voltage) and output to a first and second data lines coupling to a display unit and this operation under four control signal lines in one cycle period in order to uniform brightness of a screen even when threshold voltage is not uniform (Para 0008, Shin).
Regarding claim 4, Pyon in view of Park and in view of Shin teaches the display panel of claim 3, wherein a bias voltage applied to the bias voltage line is configured to be higher than a highest data voltage (figs 3, 6, 7 and Paras 0051-0068, Shin).
Regarding claim 5, Pyon in view of Park and in view of Shin teaches the display panel of claim 3, wherein a bias voltage applied to the bias voltage line is configured to be changed in each frame period (figs 3, 6, 7 and Paras 0051-0068, Shin).
Regarding claim 9, Pyon in view of Park and in view of Shin teaches the display panel of claim 1, wherein the demultiplexing circuit (figs 6, 7 and Paras 0051-0068) includes: 
a plurality of first switches configured to respectively couple the plurality of data channels to the plurality of first data lines in response to an upper select signal (fig. 6, SW1, Shin); 
a plurality of second switches configured to respectively couple the plurality of data channels to the plurality of second data lines in response to a lower select signal (fig. 6, SW4, Shin); 
a plurality of third switches configured to couple the plurality of first data lines to a bias voltage line in response to the lower select signal (fig. 6, SW3, Shin); and 
a plurality of fourth switches configured to couple the plurality of second data lines to the bias voltage line in response to the upper select signal (fig. 6, SW2, Shin).
Regarding claim 10, Pyon in view of Park and in view of Shin teaches the display panel of claim 9, wherein, during a first half of a frame period, the upper select signal is configured to have an on level, and the lower select signal is configured to have an off level, and wherein, during a second half of the frame period, the upper select signal is configured to have the off level, and the lower select signal is configured to have the on level (figs 3, 6, 7 and Paras 0051-0068, Shin).

7.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), and further in view of Shin (US 2005/0270258).
Regarding claim 15, Pyon teaches a display panel of an organic light emitting diode (OLED) display device (fig. 1), the display panel comprising: 
a plurality of pixels located in N rows and M columns, where N is an integer greater than 1, and M is an integer greater than 1 (fig. 1 and Para 0026); 
M first data lines extending in a first direction (fig. 1, D1, D3, . . . Dm1 and Para 0035); 
M second data lines extending in the first direction, and disposed alternately with the first data lines along a second direction crossing the first direction (fig. 1, D2, D4, . . . Dm and Para 0036); and 
a demultiplexing circuit configured to selectively couple a plurality of data channels of a data driver of the OLED display device to the first data lines or the second data lines, and wherein the plurality of pixels in a K-th row of the N rows and the plurality of pixels in an (N/2+K)-th row of the N rows are coupled to different data lines from among the first data lines and the second data lines, where K is an integer greater than 0 and less than N/2 (figs 1, 2 and Paras 0032-0034, wherein the 
demultiplexers 160 are coupled to the output lines O1 to Oi. The demultiplexers 160 are coupled to the data lines, it is assumed that each of the demultiplexers 160 is coupled to the two data lines. The demultiplexer 160 transmits the two data signals supplied to an output line (one of O1 to Oi) to the two data lines).
Pyon does not expressly disclose couple data lines not coupled to the plurality of data channels from among the first data lines and the second data lines to a bias voltage line.
However, Shin disclosed “couple data lines not coupled to the plurality of data channels from among the first data lines and the second data lines to a bias voltage line”, (figs 3, 6, 7 and Paras 0051-0068).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display panel of Pyon by incorporated the teaching of Shin to include a demultiplexing circuit which is connected to the input data line, a pre-charging voltage (bias voltage) and output to a first and second data lines coupling to a display unit and this operation under four control signal lines in one cycle period in order to uniform brightness of a screen even when threshold voltage is not uniform (Para 0008, Shin).
Regarding claim 16, Pyon teaches the display panel of claim 15, wherein the plurality of pixels in odd-numbered rows from among first through (N/2)-th rows are coupled to the first data lines, wherein the plurality of pixels in even-numbered rows from among the first through (N/2)-th rows are coupled to the second data lines (fig. 1 and Paras 0035-0036), 
wherein the plurality of pixels in odd-numbered rows from among (N/2+1)-th through N-th rows are coupled to the second data lines, and wherein the plurality of pixels in even-numbered rows from among the (N/2+1)-th through N-th rows are coupled to the first data lines (fig. 1 and Paras 0035-0036).
Regarding claim 17, Pyon teaches the display panel of claim 15, wherein the plurality of pixels in first through (N/2)-th rows are coupled to the first data lines or the second data lines alternately per L rows, where L is an integer greater than 1 and less than N/2, and wherein the plurality of pixels in (N/2+1)-th through N-th rows are coupled to the second data lines or the first data lines alternately per L rows (fig. 1 and Paras 0035-0036).

8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), in view of Park (US 2017/0154598), and further in view of Jeong (US 2011/0050741).
Regarding claim 6, Pyon in view of Park teaches the display panel of claim 1, but Pyon in view of Park does not expressly disclose wherein a data writing operation for the display panel is configured to be performed at a first frequency, and wherein a biasing operation for the display panel is configured to be performed at a second frequency higher than the first frequency.
However, Jeong disclosed “a data writing operation for the display panel is configured to be performed at a first frequency, and wherein a biasing operation for the display panel is configured to be performed at a second frequency higher than the first frequency”, figs 6 through 8 and Paras 00063-0087.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Pyon in view of Park by incorporated the teaching of Jeong to include a multiplexer coupling to a pixel circuits to supply a data voltage from data driver and two other voltage (Vref and Vint), which are considered as a bias voltage and have an operation frequency higher than the data voltage in order to get a predictable result.

9.	Claim(s) 11, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), in view of Park (US 2017/0154598), and further in view of Kim (US 2019/0096330).
Regarding claim 11, Pyon in view of Park teaches the display panel of claim 1, but Pyon in view of Park does not expressly disclose wherein each of the plurality of first and second pixels includes: 
a capacitor including a first electrode coupled to a line of a first power supply voltage, and a second electrode; 
a first transistor including a gate electrode coupled to the second electrode of the capacitor; 
a second transistor including a gate configured for receiving a gate writing signal, a first terminal coupled to a corresponding one of the plurality of first and second data lines, and a second terminal coupled to the first terminal of the first transistor; 
a third transistor including a gate configured for receiving a gate compensation signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the gate of the first transistor; 
a fourth transistor including a gate configured for receiving a gate initialization signal, a first terminal coupled to the second electrode of the capacitor and the gate of the first transistor, and a second terminal coupled to a line of a first initialization voltage; 
a fifth transistor including a gate configured for receiving an emission signal, a first terminal coupled to the line of the first power supply voltage, and a second terminal coupled to the first terminal of the first transistor; 
a sixth transistor including a gate configured for receiving the emission signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to an anode of an organic light emitting diode; 
a seventh transistor including a gate configured for receiving a gate bypass signal, a first terminal coupled to a line of a second initialization voltage, and a second terminal coupled to the anode of the organic light emitting diode; and 
the organic light emitting diode including the anode coupled to the second terminal of the sixth transistor, and a cathode coupled to a line of a second power supply voltage.
However, Kim disclosed in fig. 1B, Paras 0084-0091 and Para 0098-0105, a pixel circuit includes: a capacitor including a first electrode coupled to a line of a first power supply voltage, and a second electrode; a first transistor including a gate electrode coupled to the second electrode of the capacitor; a second transistor including a gate configured for receiving a gate writing signal, a first terminal coupled to a corresponding one of the plurality of first and second data lines, and a second terminal coupled to the first terminal of the first transistor; a third transistor including a gate configured for receiving a gate compensation signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the gate of the first transistor; a fourth transistor including a gate configured for receiving a gate initialization signal, a first terminal coupled to the second electrode of the capacitor and the gate of the first transistor, and a second terminal coupled to a line of a first initialization voltage; a fifth transistor including a gate configured for receiving an emission signal, a first terminal coupled to the line of the first power supply voltage, and a second terminal coupled to the first terminal of the first transistor; a sixth transistor including a gate configured for receiving the emission signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to an anode of an organic light emitting diode; a seventh transistor including a gate configured for receiving a gate bypass signal, a first terminal coupled to a line of a second initialization voltage, and a second terminal coupled to the anode of the organic light emitting diode; and the organic light emitting diode including the anode coupled to the second terminal of the sixth transistor, and a cathode coupled to a line of a second power supply voltage.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Pyon in view of Park by incorporated the teaching of Kim to include a pixel unit that including  an organic light emitting diode (OLED) and seven transistors pixel circuit to control an amount of current supplied to the organic light emitting diode (OLED) in order to get a predictable result.
Regarding claim 13, Pyon in view of Park and in view of Kim teaches the display panel of claim 11, wherein the first, second, fifth, and sixth transistors are implemented with positive channel metal oxide semiconductor (PMOS) transistors, wherein the third, fourth, and seventh transistors are implemented with negative channel metal oxide semiconductor (NMOS) transistors, wherein the gate writing signal and the emission signal applied to the second, fifth, and sixth transistors are configured as active low signals that have a low level as an on level, wherein the gate compensation signal, the gate initialization signal, and the gate bypass signal applied to the third, fourth, and seventh transistors are configured as active high signals that have a high level as the on level, and wherein the emission signal is used as the gate bypass signal (fig. 9 and Paras 0176-0183, Kim).
Regarding claim 14, Pyon in view of Park and in view of Kim teaches the display panel of claim 11, wherein the first, second, fifth, sixth and seventh transistors are implemented with positive channel metal oxide semiconductor (PMOS) transistors, wherein the third and fourth transistors are implemented with negative channel metal oxide semiconductor (NMOS) transistors, wherein the gate writing signal, the emission signal, and the gate bypass signal applied to the second, fifth, sixth and seventh transistors are configured as active low signals that have a low level as an on level, wherein the gate compensation signal and the gate initialization signal applied to the third and fourth transistors are configured as active high signals that have a high level as the on level, and wherein one of the gate writing signal for a previous row, the gate writing signal for a current row, and the gate writing signal for a next row is configured for use as the gate bypass signal for the current row (fig. 1B and Paras 0084-0091, Kim).
Regarding claim 18, Pyon teaches an organic light emitting diode (OLED) display device (fig. 1) comprising: 
a display panel having a display region (fig. 1element 130), and including a plurality of first pixels located at an upper half of the display region (fig. 1, considering pixels located at the top half of the display unit 130), and 
a plurality of second pixels located at a lower half of the display region (fig. 1, considering pixels located at the lower half of the display unit 130); 
a data driver including a plurality of data channels for outputting a data signal (fig. 1, the data driver 120 and Para 0038); 
a gate driver configured to provide a gate writing signal to the plurality of first and second pixels (fig. 1, the scan driver 110 and Para 0029); and
 a controller configured to control the data driver and the gate driver (fig. 1, a timing controller 150 and Para 0026), 
wherein the display panel further includes: 
a plurality of first data lines extending in a first direction, and coupled to the plurality of first pixels (fig. 1 and Para 0035, wherein odd data lines D1, D3, . . . , and Dm-1 are coupled to the pixels 140 (that is, pixel circuits) positioned in odd horizontal lines);  
a plurality of second data lines extending in the first direction, disposed alternately with the plurality of first data lines along a second direction crossing the first direction, and coupled to the plurality of second pixels(fig. 1 and Para 0036, wherein even data lines D2, D4, . . . , and Dm are coupled to the pixels 140 (that is, pixel circuits) positioned in even horizontal lines); and 
a demultiplexing circuit configured to selectively couple the plurality of data channels to the plurality of first data lines or the plurality of second data lines (figs 1, 2 and Paras 0032-0034, wherein the demultiplexers 160 are coupled to the output lines O1 to Oi. The demultiplexers 160 are coupled to the data lines, it is assumed that each of the demultiplexers 160 is coupled to the two data lines. The demultiplexer 160 transmits the two data signals supplied to an output line (one of O1 to Oi) to the two data lines).
Pyon does not expressly disclose a plurality of first data lines not coupled to the plurality of the second pixels and a plurality of second data lines not coupled to the plurality of the first pixels.
However, Park discloses “a plurality of first data lines not coupled to the plurality of the second pixels and a plurality of second data lines not coupled to the plurality of the first pixels”, see fig. 1 and Paras 0038-0039.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an organic light emitting diode (OLED) display device of Pyon by incorporated the teaching of Park to include a display area in which a plurality of pixels is arranged in a matrix and upper pixels connected to upper data lines and lower pixels connected to lower data lines in order to get a predictable result.
Pyon in view of Park does not expressly disclose a gate driver configured to provide a gate initialization signal and a gate compensation signal to the plurality of first and second pixels.
However, Kim disclosed “a gate driver configured to provide a gate initialization signal and a gate compensation signal to the plurality of first and second pixels”, (fig. 1B, fig. 3, and Paras [0098, 0102 and 0103]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an organic light emitting diode (OLED) display device of Pyon in view of Park by incorporated the teaching of Kim to include a gate driver to control a gate of a transistor that make the driver transistor a diode-connect (compensation transistor) and also control the gate of a transistor to apply initialization voltage to the pixel unit in order to get a predictable result.

10.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyon (US 2012/0313903), in view of Park (US 2017/0154598), in view of Kim (US 2019/0096330), and further in view of Kerofsky (US 2013/0335309).
Regarding claim 19, Pyon in view of Park and in view of Kim teaches the OLED display device of claim 18, but Pyon in view of Park and in view of Kim does not expressly wherein the controller includes: a still image detector configured to determine whether input image data represents a still image, and wherein the controller is configured to decide a driving frequency for the display panel as a first frequency when the input image data does not represent the still image, and to decide the driving frequency for the display panel as a third frequency lower than the first frequency when the input image data represents the still image.
However, Kerofsky disclosed “the controller includes: a still image detector configured to determine whether input image data represents a still image, and wherein the controller is configured to decide a driving frequency for the display panel as a first frequency when the input image data does not represent the still image, and to decide the driving frequency for the display panel as a third frequency lower than the first frequency when the input image data represents the still image”, fig. 12 and paras 0125-0129.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the organic light emitting diode (OLED) display device of Pyon in view of Park and in view of Kim by incorporated the teaching of Kerofsky to include a still image detection module to detect if the input image data is a still image which may result the display operated in a low frequency of display refresh rate in order to get a predictable result.
 
Allowable Subject Matter
11.	Claims 7-8, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	Jeon (US 2018/0158410), relates to an organic light-emitting diode display that can prevent luminance deterioration and flickering due to external light. 
B. 	Kim (US 2006/0071884), relates to an organic light emitting display and a driving method thereof and, more specifically, to a demultiplexer, an organic light emitting display using the same, and a driving method thereof, capable of reducing the manufacturing cost and displaying images with uniform brightness.
C.	Lee (US 2016/0014402), related to a method of displaying stereoscopic images and a display device displaying stereoscopic images.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/19/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625